Name: Commission Regulation (EEC) No 1532/80 of 18 June 1980 re-establishing intervention buying in of beef in Denmark, France and the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 152/ 16 Official Journal of the European Communities 20 . 6 . 80 COMMISSION REGULATION (EEC) No 1532/80 of 18 June 1980 re-establishing intervention buying in of beef in Denmark, France and the United Kingdom price for these qualities ; whereas intervention buying in for these qualities must recommence in accordance with Article 3 (2) of Regulation (EEC) No 1358/80 ( 7), HAS ADOPTED THIS REGULATION : Article 1 Buying in by the intervention agencies of Denmark, France and the United Kingdom shall recommence on 23 June 1980 for the following qualities : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2916/79 (2 ), and in particular Article 6 (4) (b) thereof, Whereas intervention buying in was suspended by Commission Regulations (EEC) No 1432/80 (3 ), (EEC) No 1217/80 (4 ), (EEC) No 1 389/80 (5 ) and (EEC) No 840/80 (6) ; Whereas the market prices for 'Kvier 1 ' in Denmark , 'Boeufs. R and O' in France and 'Steers M' in the United Kingdom recorded on 5 and 12 June 1980 had returned to a level below the maximum buying  in Denmark : Kvier 1 ,  in France : Boeufs R and O,  in Great Britain : Steers M. Article 2 This Regulation shall enter into force on 23 June 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 June 1980 . For the Commission Finn GUNDELACH Vice-President (&lt;) OJ No L 148 , 28 . 6 . 1968 , p. 24 . O OJ No L 329, 24 . 12 . 1979, p. 15 (&gt;) OJ No L 143 , 7 . 6 . 1980 , p. 15 . {*) OJ No L 122, 15 . 5 . 1980, p. 33 . f) OJ No L 137, 3 . 6 . 1980 , p. 5 . (*) OJ No L 90, 3 . 4. 1980, p. 29 . ( 7) OJ No L 140, 5 . 6 . 1980, p. 4.